  Case 6:21-cv-00369-GAP-DCI Document 2 Filed 02/23/21 Page 1 of 1 PageID 47



                  IN THE UNITED STATES DISTRICT COURT
                  FOR THE MIDDLE DISTRICT OF FLORIDA

  VIEWPOINT IP LLC,
                                            Civil Action No.: 6:21-cv-00369
                Plaintiff,

         v.                                 TRIAL BY JURY DEMANDED

  RENESAS ELECTRONICS
  AMERICA INC.,

                Defendant.

                   CORPORATE DISCLOSURE STATEMENT

       Pursuant to Rule 7.1 of the Federal Rules of Civil Procedure, Plaintiff

Viewpoint IP LLC states that it is a limited liability company. It does not have a

parent corporation and no publicly held corporation owns ten percent (10%) or more

of its stock.

Dated: February 23, 2021             Respectfully submitted,

                                     SAND, SEBOLT & WERNOW CO., LPA

                                     /s/ Howard L. Wernow
                                     Howard L. Wernow, B.C.S
                                     Fla Bar No. 107560
                                     Aegis Tower – Suite 1100
                                     4940 Munson Street NW
                                     Canton, Ohio 44718
                                     Telephone: (330) 244-1174
                                     Facsimile: (330) 244-1173
                                     Email: howard.wernow@sswip.com

                                     Board Certified in Intellectual Property Law
                                     by the Florida Bar

                                     ATTORNEY FOR PLAINTIFF
